Bates, Judge,
delivered the opinion of the court.
Assuming, but not deciding, that the sheriff’s sale to Duchouquette was void, the payment by Delassus of the debts secured by the mortgages was a satisfaction of the mortgages. The failure to enter satisfaction on the margin of the record of the mortgages might subject the mortgagees to penalties, but has no effect to keep the mortgages in existence. It was only a failure to supply convenient evidence of a fact accomplished. «
After the satisfaction of the mortgages, whatever right Delassus had was legal, not equitable, and this suit which prays only equitable relief, was properly decided against the plaintiffs, the representatives of Delassus. The defendants have taken no exception to that part of the judgment which passes from them their title to that part of the land outside of the league square.
Judgment affirmed.
Judge Dryden concurs. Judge Bay did not sit, being interested in the questions arising in the case.
Plaintiffs’ counsel filed a motion for rehearing, which was overruled.